Citation Nr: 1115074	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

3. Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a fracture of the right index finger.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1977 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in a November 2008 notice of disagreement, the appellant requested a hearing.  A Decision Review Officer (DRO) hearing was scheduled in June 2009.  In a June 2009 statement, the appellant withdrew his request for a DRO hearing at the St. Louis RO.  Additionally, the appellant's July 2009 substantive appeal reflects that the appellant did not request a Board hearing.
 
The reopened claim for entitlement to service connection for a right knee disability and entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right index finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1981 rating decision denied the appellant's claim for entitlement to service connection for hearing loss in the left ear, on the basis of no findings of any permanent aggravation of pre-existing left ear hearing loss.

2.  The appellant did not file a timely notice of disagreement with the January 1981 rating decision.           

3.  Evidence received subsequent to the January 1981 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.

4.  An August 1995 rating decision denied the appellant's claim of entitlement to service connection for a right knee condition on the bases of no diagnosis of a right knee disability.

5.  The appellant did not file a timely substantive appeal of the August 1995 rating decision.           

6.  Evidence submitted subsequent to the August 1995 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision is final as to the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received since the January 1981 rating decision to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The August 1995 rating decision is final as to the claim of service connection for a right knee condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the claim for entitlement to service connection for a right knee disability, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

With respect to the appellant's petition to reopen his claim for entitlement to service connection for left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.   In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The August 2008 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The RO provided an audiological examination to the appellant in March 2010.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

Hearing Loss of the Left Ear

In a January 1981 rating decision, the RO denied service connection for left ear hearing loss.  The appellant did not appeal the January 1981 decision.  Thus, it became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, in January 1981, included the appellant's service treatment records and a December 1980 VA examination report.  A February 1977 entrance examination report reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15
LEFT
20
15
10
25 
55

Thus, the February 1977 examination report reflects that the appellant had left ear hearing loss prior to service.  See 38 C.F.R. § 3.385.  A February 1977 report of medical history indicates the appellant had "defective hearing."  An April 1978 service treatment record indicated the appellant had high frequency hearing loss of the left ear.  A June 1978 VA service treatment record indicates the appellant had shown a progressive increase in hearing loss of high frequency sounds.

The RO denied the appellant's claim in January 1981 on the grounds that the appellant's hearing loss was not aggravated beyond the natural progression during his period of active service.  The rating decision reflects that high frequency hearing loss was present in the left ear on the appellant's entrance examination.  There was a worsening of approximately 15 decibels at the 4000 level in the left ear while the appellant was on active duty with no worsening in the right ear.  Thus, the  December 1980 VA examiner concluded that in all probability the pre-existing left ear condition deteriorated as a result of natural progression since there was no change in the normal right ear.  In addition, there was no indication of acoustic trauma while the appellant was on active service.  

The evidence added to the record subsequent to the last final denial, in January 1981, includes VA treatment records, private treatment records, statements from the appellant and copies of service treatment records.  The appellant's complete service treatment records were of record at the time of the January 1981 rating decision.  Thus, the copies of service treatment records are not new evidence.  The VA treatment records, private treatment records, and appellant statements were not of record at the time of the January 1981 rating decision, and are thus "new."  However, for the reasons below, the Board finds that the evidence is not material.

A February 1988 private audiometric report reflects that the appellant had pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
25
80

A January 2007 VA treatment record reflects that the appellant reported pain of the left ear.  He was diagnosed with probable otitis externa and given an antibiotic.  

A September 2009 VA treatment record reflects that the appellant complained of ringing in the ears and hearing loss.

A September 2008 private treatment record from J.H., M.D. indicates that the appellant reported a several year history of bilateral hearing loss.  He stated that he was exposed to the constant noise of K30 generators while serving in the Army.  He also reported that he sustained barometric trauma to his ears while diving as part of his assigned duty while serving in the military.  The appellant had mild to moderate sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  A March 2009 private treatment record from Dr. J.H. indicates that the appellant reported a long history of noise exposure.  He presented following a MRI scan of the internal auditory canals that was done for asymmetric sensory hearing loss.  The appellant was positive for diminished hearing.  The appellant's tympanic membranes of the ears and ear canals were normal bilaterally.  A September 2008 MRI report indicated that the tortuous right anterior interior cerebellar artery extended in the right internal auditory canal in close approximation to the right VII and VIII nerve complex.  There was probable single small focus of chronic microvascular ischemic change in the right parietal white matter.  Sinus inflammation was found.  It was recommended that the appellant consider hearing aids and that the protect his hearing.  

A June 2010 private treatment record from Dr. J.H. reflects that the tympanic membranes of the ears and ear canals were normal bilaterally.  The report noted that the appellant had mild to moderate sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  A June 2010 MRI report indicates that the MRI of the orbits was unremarkable with and without gadolinium.

A March 2010 VA examination report reflects that the appellant reported that as soon as he got out of the military, he noticed if people were on his left side and were talking to them, he could not understand what they were saying.  The appellant stated that his hearing loss has gotten worse over the years.  The VA examiner noted that the appellant's audiogram showed bilateral high frequency sensorineural hearing loss.  The VA examiner stated that if the appellant is close to the speaker and face to face he would be able to understand conversational speech, but he may experience some difficulty understanding distance speech or if conversational speech is soft.  The appellant reported that his military occupational specialty was defense rater crewman.  He stated that the equipment was run on a generator which was noisy and had a constant hum.  The appellant also stated that he was stationed in Homestead Florida and jets would fly and sit all the time.  He stated that the missiles were close to the flight line and he had exposure to jets.  He stated that he wore hearing protection.  The appellant stated that at Fort Bragg, the barracks were next to the 105 Howitzer for eight months and he was exposed to the Howitzer at close distance.  He stated that he wore hearing protection.  

The appellant stated that he was told that he had left ear hearing loss in service and was air evacuated to Chester Air Force Base.  Then a couple of months later, he reported that he was scuba diving and one of his eardrums popped and he was air evacuated to Fort Gordon Air Force Base.  He stated that he did not get treated there, as his sister died and he had to go home.  The appellant stated that he has had ringing in his ears since 1978.  He stated that he first noticed ringing in his left ear after scuba diving.  On examination, otoscopic examination did not show cerumen impaction in either ear canal.  Both tympanic membranes were intact.  On the right ear, the audiogram showed within normal limits hearing sensitivity through 2000 Hertz and a sloping mild to moderately severe hearing loss in the 3000-8000 Hertz region.  In the left ear, the audiogram showed within normal limits hearing sensitivity through 2000 Hertz and a severe to profound sensorineural hearing loss in the 3000-8000 Hertz region.  Speech reception thresholds were 15 decibels hearing loss bilaterally.  The speech reception thresholds were consistent with pure tone average bilaterally.  Word recognition scores were 94% bilaterally.  

The March 2010 VA examination report reflects that the VA examiner found that it is not as likely as not that the appellant's current tinnitus and hearing loss were caused by or are the results of military noise exposure.  The VA examiner reviewed the appellant's service treatment records, VA treatment records, and private treatment records.  The VA examiner noted that comparison of the audiogram obtained at the Veterans Administration Medical Center in Kansas City, Missouri, in July 1980, and the appellant's audiogram in the left ear, although showing a slight decrease in the appellant's hearing in the left ear, did not provide any convincing evidence to the examiner that the appellant's preexisting hearing loss of  the left ear had been made significantly worse.  A slight decrease in the appellant's hearing in the left ear had been observed.  However, the VA examiner found that there was no convincing evidence that there were very significant changes in the appellant's hearing in the left ear to have resulted from any event that the appellant may have experienced in the armed forces.  

Although the private treatment records, VA treatment records, and March 2010 VA examination report are new, the Board finds that the evidence is not material.  Evidence of a current left ear hearing loss disability was of record at the time of the January 1981 rating decision.  Additionally, evidence that the appellant's left ear hearing loss pre-existed service was also of record.  Consequently, the evidence does not relate to an unestablished fact necessary to substantiate the claim, and is thus, not material.  38 C.F.R. § 3.156(a).  None of the new evidence indicates that the appellant's left ear hearing loss was aggravated by service.  

The appellant has expressed a belief that his left ear hearing loss was aggravated by exposure to loud noise in service.  The evidence received subsequent to a last final decision is presumed credible for purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the contention.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As a lay person, the appellant's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, hearing loss, which is typically confirmed through diagnostic studies, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the appellant's statements are cumulative and redundant of information already of record at the time of the previous final decision.  Thus, the Board finds that the appellant's contention that his left ear hearing loss was aggravated by exposure to noise in service does not constitute new and material evidence to warrant reopening.  

After a review of the evidence submitted by the appellant and added to the file since the January 1981 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, only confirms the appellant's diagnosis of left ear hearing loss.  Moreover, there is no new evidence of record which indicates that the appellant's left ear hearing loss was aggravated by service.  Therefore, the new evidence does not relate to an unestablished fact necessary to substantiate the claim, and is not material.

In the absence of evidence indicating the appellant's left ear hearing loss was aggravated beyond a normal progression during service, the Board finds that what was missing at the time of the prior final denial remains deficient.  Accordingly, the Board concludes that the additional evidence is not new and material.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

In an August 1995 rating decision, the RO denied service connection for a right knee condition.  The appellant did not appeal the August 1995 decision.  Thus, it became final.  38 U.S.C.A. § 7105.  

The RO denied the appellant's claim in August 1995 rating decision because the appellant's claim was not well grounded.  Specifically, the RO found that in review of the appellant's records, it was noted that he suffered a contusion to his right knee in March of 1979.  Treatment was conservative and there was no further indication of problems.  During the examination conducted shortly after the appellant's release from service, it was noted that he had full range of motion of the knee with no evidence of swelling or deformity.  The appellant provided no information that he has been treated for a right knee condition since his release from service.  The records showed that there had been no further treatment or complications of the appellant's right knee since the initial treatment.  Thus, the appellant's claim was denied because he did not have a right knee disability.

The evidence of record at the time of the previous final denial, in August 1995, included the appellant's service treatment records and a July 1980 VA examination report.  A July 1979 service treatment record reflects that the appellant had right knee strain.  He reported that he had pain and swelling in the knees and that he had twisted his right knee four to five days ago.  On physical examination, the knee was mildly tender below and lateral to the patella.  There was no effusion or crepitus.  The joint was stable.  The appellant was put on profile for four days and told to heat the knee and rest.  The July 1980 VA examination report reflects that both of  the appellant's knees had a full range of motion without evidence of effusion and without pain.  There was no Drawer's sign.  The appellant gave a history of having had his knees feel like something had been inside of them because they pop and creak and feel dry.  He said this happened during his service period, and that he had knee surgery because of trauma at age 13 and knee X-rays when he entered service.  He said he gets pain in his knees when he kneels and that this condition has stayed the same over the last few years.  The report noted that the appellant had a history of trauma to the left knee with occasional popping of the knees with no other abnormalities.  A July 1980 X-ray report indicated that there were no bony or soft tissue abnormalities demonstrated in multiple views of both knees.

The evidence added to the record subsequent to the last final denial includes VA treatment records, private treatment records, and a March 2010 VA examination report.  A May 1995 VA treatment record reflects that the appellant limped because of the right knee, due to a previous knee injury.  The appellant stated that the right knee was "weak."  The physician noted that there was no atrophy of the muscles and the muscle tone seemed to be adequate.  An August 1995 VA treatment record reflects that the appellant reported right knee pain for the past 15 years intermittently and constant knee pain for the last six months.  He stated that he hurt his leg due to overuse of the right knee in the military.  There was no trauma.  The appellant reported that his right knee has hurt intermittently since his right side as caught in a cave-in in 1989.  He has had right sided weakness since April 1994 and has been possible thought to have multiple sclerosis.  The knee was positive for swelling, negative for locking, and positive for "giving way."  On physical examination, there was medial and lateral joint line tenderness of the right knee.  The knee was stable without stress.  Lachman's test was negative, a drawer exam was negative.  The appellant ambulated with an antalgic gait.  There was a questionable McMurray's with the medial meniscus.  X-rays were within normal limits for the right knee.  The impression was right lower extremity pain.  

A June 2008 private operative report reflects that the appellant had a preoperative diagnosis of a torn medial meniscus of the right knee.  The appellant had a postoperative diagnosis of a torn medial meniscus of the right knee with grade III chondromalacia of patellofemoral groove, medial femoral condyle, and medial tibial plateau.  The appellant had a diagnostic and operative arthroscopy with a partial medial meniscectomy, as well as a chondroplasty of the patellofemoral joint and the medial joint line.  A June 2008 private treatment record reflects that the appellant reported that he had persistent right knee pain which had recently increased , especially with standing for length periods of time, as he is a bartender.  The appellant reported that he was involved in a cave-in in 1990 which he believes was  a possible time of injury of the knee.

The March 2010 VA examination report reflects that the appellant has a diagnosis of right knee degenerative joint disease, confirmed by X-rays.  

The RO denied the appellant's claim in August 1995 because it found that there was no evidence the appellant had a right knee disability.  The Board finds that since the August 1995 rating decision, new and material evidence has been received to reopen the claim for right knee disability.  In particular, the June 2008 private treatment record reflects that the appellant had a torn medial meniscus of the right knee and the March 2010 VA examination report reflects that the appellant has right knee degenerative joint disease.  This evidence had not been submitted before to agency decision-makers.  Thus, it is new.

As the June 2008 private treatment record and March 2010 VA examination report provide evidence of a right knee disability, they relate to an unestablished fact necessary to substantiate the claim.  The Board notes that the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Thus, as the new evidence relates to an unestablished fact necessary to substantiate the claim, it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the new evidence is material.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.


ORDER

New and material evidence not having been received, the claim for service connection for left ear hearing loss is not reopened.

The claim for entitlement to service connection for a right knee disability is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a right knee disability may be granted on the merits, de novo.  The Board finds that additional development is needed prior to appellate consideration of this claim.

As noted above, the appellant was seen for a VA examination in March 2010.  The report indicates the appellant has degenerative joint disease of the right knee.  The VA examiner noted that he found one indication of a knee strain during active duty records and he found no other complaints.  The VA examiner stated that he could find very little indication of recurring treatment from the point of discharge until about 2008.  The VA examiner noted that the normal basis for determination of service connection is first injury during active duty, continuation of problems during active duty, and continuation of treatment and problems after active duty.  The VA examiner opined that, with the information found at this time, it is not likely the right knee disability is secondary to active duty.  The VA examiner noted that if further information is found, the opinion can be altered due to new evidence.  

Since the March 2010 VA examination, private treatment records and VA treatment records have been added to the claims file.  The August 1995 private treatment record reflects that the appellant reported that he hurt his right knee in the military and complained of having had right knee pain for 15 years intermittently.  A June 1995 private treatment record reflects that the appellant had a medial meniscus injury of  the right knee.  A February 1997 VA treatment record reflects that the appellant reported that he sustained an injury to the right knee while in service in jump school.  The VA examiner specifically noted that he could find very little indication of recurring treatment from the point of discharge until about 2008, and that if further information is found, the opinion can be altered.  As evidence added to the claims file after the March 2010 VA examination report reflects that the appellant was treated for right knee pain in 1995 and 1997, and he stated that he had experienced the pain since service, the Board finds that the March 2010 VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new VA opinion is necessary to determine whether the appellant has a right knee disability that is related to service.   

Additionally, in an October 2009 rating decision, the RO granted an increased evaluation of 10 percent for the appellant's service-connected residuals of a fracture of the right index finger, effective July 7, 2009.  An October 2009 statement, dated 10 days after the rating decision was mailed to the appellant, provided information pertaining to his service-connected residuals of a fracture of the right index finger.  In a November 2009 statement, the appellant stated that he sent his "notice of disagreement" in three weeks ago.  He noted that the RO only "went back two months."  The October 2009 rating decision was based on a September 2009 VA examination report, dated one month prior to the rating decision.  There were also no other rating decisions issued within a year of the appellant's November 2009 statement.  Thus, the Board construes the November 2009 statement as a notice of disagreement with the October 2009 rating decision.        

The record does not reflect that a statement of the case has been issued in response to the appellant's notice of disagreement pursuant to 38 C.F.R. § 19.26 regarding the increased rating claim for residuals of a fracture of the right index finger.  In this situation, the United States Court of Appeals for Veterans Claims has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that statement of the case.").  As such, the Board finds that this issue should be remanded for the issuance of a statement of the case by the RO.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a statement of the case as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right index finger.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Provide the claims folder to an appropriate VA examiner to determine the etiology of the current right knee disability.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records, private treatment records, VA treatment records, and the March 2010 VA examination, the examiner is asked to opine whether it is at least as likely as not that any current right knee disability is causally related to the appellant's military service.  

The VA clinician is requested to provide a thorough rationale for all opinions provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3. Thereafter, readjudicate the reopened issue on appeal of entitlement to service connection for a right knee disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


